NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                  No. 12-2581
                                 _____________

                              ROBIN L. CARTER,
                                          Appellant

                                        v.

                  COMMISSIONER OF SOCIAL SECURITY
                           _____________

                 On Appeal from the United States District Court
                            for the District of Delaware
                        District Court No. 1-07-cv-00816
                 District Judge: The Honorable Gregory M. Sleet


                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               January 14, 2013

           Before: SMITH, CHAGARES, and BARRY, Circuit Judges

                            (Filed: January 18, 2013)

                            _____________________

                                  OPINION
                            _____________________

SMITH, Circuit Judge.

      Robin Carter appeals from the judgment of the United States District Court

for the District of Delaware, which affirmed the final order of the Commissioner of
                                        1
Social Security denying Carter’s application for supplemental security income

(SSI) benefits under Title XVI of the Social Security Act. The District Court

exercised jurisdiction under 42 U.S.C. § 405(g). We have jurisdiction under 28

U.S.C. § 1291. Our review is limited. We review to determine whether there is

substantial evidence to support the Commissioner’s final decision.         42 U.S.C.

§ 405(g). Substantial evidence “means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (internal quotation marks and citation omitted). We

exercise plenary review with regard to any legal issues. Hagans v. Comm’r of Soc.

Sec., 694 F.3d 287, 292 (3d Cir. 2012).

      Carter applied for SSI benefits in June of 2004, alleging the onset of

disability in March of 2002. After a hearing, the administrative law judge (ALJ)

concluded that Carter had several medical impairments that limited her ability to

perform basic work activities. These impairments included “osteoarthritis, carpal

tunnel syndrome, cervical disc herniation, right shoulder degenerative joint

disease, bilateral degenerative joint disease of the knees, degenerative joint disease

of the left ankle, chronic obstructive pulmonary disease, dysthymia, borderline

intellectual functioning, and a personality disorder.” The ALJ determined that the

limitations caused by these impairments, though severe, did not meet or equal the

criteria of any of the impairments listed in Appendix 1 for which a finding of

                                          2
disability is presumed. See 20 C.F.R. § 416.920(a)(4)(iii) (referencing 20 C.F.R.

Part 404, Subpart P, App. 1). Because these limitations precluded Carter from

performing her past relevant work, the ALJ heard testimony from a vocational

expert regarding the jobs that existed in the national economy for an individual

with similar restrictions. After considering the medical evidence of record, as well

as the testimony of Carter, her mother, her boyfriend, and the vocational expert, the

ALJ determined that Carter was not disabled for purposes of SSI.

      Carter sought judicial review of this determination, asserting that the ALJ

erred in several respects.   The District Court did not find Carter’s arguments

persuasive and granted summary judgment in favor of the Commissioner.

Thereafter, Carter filed a timely motion under Federal Rule of Civil Procedure 59,

seeking to alter the judgment.     The motion was denied.       This timely appeal

followed.

      Carter’s principal contention is that the ALJ failed to accord proper weight

to the opinions of her treating physician, Dr. Al-Junaidi, and a consultative

psychiatrist, Dr. Chester.   She relies on a statement in a progress note dated

October 31, 2005 by Dr. Al-Junaidi indicating that she was “unable to work,” and

the consultative report of Dr. Chester, a psychiatrist, who opined that her current

GAF score in November of 2004, as well as during the previous year, was only



                                         3
45. 1 In Carter’s view, both of these opinions support her disability claim and the

ALJ erred by failing to explain his reasons for rejecting this medical evidence.

      We are mindful that the report of a treating physician “should be accorded

great weight,” especially when that physician’s treatment records or opinion

“reflect expert judgment based on a continuing observation of the patient’s

condition over a prolonged period of time.” Plummer v. Apfel, 186 F.3d 422, 429

(3d Cir. 1999) (internal quotation marks and citation omitted). After reviewing the

record, we conclude that the ALJ followed this directive, according great weight to

Dr. Al-Junaidi’s treatment records by finding that Carter was limited to sedentary

work with certain postural and environmental limitations. The ALJ appropriately

discounted Dr. Al-Junaidi’s statement that she was unable to work because his

progress notes failed to provide support for that statement. Indeed, Dr. Al-Junaidi

documented on several occasions that his physical examination revealed neither

atrophy nor weakness of any muscle group. Dr. Al-Junaidi observed that Carter’s

gait was normal and her joints were intact.


1
   GAF is an acronym which refers to an individual’s score on the Global
Assessment of Functioning Scale. Am. Psychiatric Ass’n, Diagnostic and
Statistical Manual of Mental Disorders 32 (4th ed. Text Revision 2000). The scale
is used to report the “clinician’s judgment of the individual’s overall level of
functioning” in light of his psychological, social and occupational limitations. Id.
The GAF ratings range from 1 to 100. A score of 45 is indicative of “serious
symptoms . . . OR any serious impairment in social, occupational, or school
functioning (e.g., no friends, unable to keep a job).” Id. at 34.
                                          4
      We also reject Carter’s assertion that the ALJ did not explain his basis for

discounting Dr. Chester’s opinion, which preceded Carter’s affliction with

pancreatitis and prompted her to abstain from alcohol. The ALJ credited the

medical evidence of Carter’s attack of pancreatitis and the evidence that she had

ceased drinking, specifically noting that Carter was “not . . . using alcohol.” He

further found that in the absence of alcohol abuse Carter did not have any

“significant functional limitations” as a result of alcohol abuse. This provides a

reasoned basis for according less weight to Dr. Chester’s medical opinion, which

was rendered when Carter was alcohol dependent. Plummer, 186 F.3d at 429

(recognizing that contradictory medical evidence may be a basis for an ALJ to

conclude that a physician’s medical opinion is not controlling). Furthermore, after

considering this finding regarding Carter’s mental abilities, it is readily apparent

why the ALJ did not discuss Carter’s GAF scores when she was dependent upon

alcohol.

      We have considered Carter’s other arguments and, substantially for the

reasons set forth in the District Court’s Memoranda, do not find them persuasive.

Moreover, we find no merit in Carter’s suggestion that the subsequent award of

SSI benefits beginning December 7, 2007, demonstrates that the ALJ erred and

that she is entitled to benefits. Without more, the notice of the award fails to

establish that the disability determination was based on medical evidence

                                         5
pertaining to the period for which benefits were denied. See Szubak v. Sec’y of

Health and Human Servs., 745 F.2d 831, 833 (3d Cir. 1984) (instructing that

subsequent evidence must “relate to the time period for which benefits were

denied” before it is considered relevant to the claimant’s application for disability).

      Accordingly, because the final decision of the Commissioner is supported by

substantial evidence, we will affirm the judgment of the District Court.




                                           6